Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11444464. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘464 teaches each and every limitation of ‘744 as described below.

USPN 11444464
17/887744
1. A portable hybrid generator comprising:
a housing;
a lid coupled to a top portion of the housing, the lid providing selective access to an interior of the housing;
a frame extending around the housing, the frame having a plurality of handles extending above the lid, the portable hybrid generator weighing less than 100 pounds such that the plurality of handles are configured to facilitate manually transporting the portable hybrid generator;
a primary energy source disposed within the interior of the housing, the primary energy source including an engine, a fuel tank, and a generator;
an energy storage device disposed within the interior of the housing and electrically coupled to the primary energy source, the energy storage device including at least one battery;
an interface positioned along an exterior of the housing, the interface including an input port coupled to the energy storage device and an output port electrically coupled to at least one of the primary energy source or the energy storage device, the input port configured to facilitate connecting the energy storage device to a solar panel; and
a controller configured to:
receive information from the primary energy source and the energy storage device;
use the information received from the primary energy source and the energy storage device to estimate a power output for the portable hybrid generator according to a usage mode selected from a plurality of usage modes; and
control the power output of the portable hybrid generator based on the usage mode.
2. The portable hybrid generator of claim 1, wherein the primary energy source comprises a maximum power-point transfer charger.
3. The portable hybrid generator of claim 1, wherein the energy storage device is detachable from the portable hybrid generator.
4. The portable hybrid generator of claim 1, wherein the usage mode is set by a local user interface or an application run on a mobile device in wired or wireless communication with the controller of the portable hybrid generator.
5. The portable hybrid generator of claim 1, wherein the controller is configured to provide users with a plurality of options for the plurality of usage modes comprising one or more of the following: an automatic starting and stopping mode, a mode for maintaining maximum power of the primary energy source, or a mode for maintaining maximum efficiency of the primary energy source.
6. The portable hybrid generator of claim 1, wherein the controller or a display is configured to provide users with automated maintenance procedures and notifications.
7. The portable hybrid generator of claim 6, wherein the automated maintenance procedures comprise disabling a fuel line of the portable hybrid generator and running fuel out of a carburetor of the portable hybrid generator.
8. The portable hybrid generator of claim 6, wherein the automated notifications comprise providing a status of oil, fuel, or other consumable component.
9. The portable hybrid generator of claim 1, wherein the primary energy source comprises a choke valve that is controllable to allow a choke to open fully, open partially, or be completely closed.
10. A portable hybrid generator system comprising:
a first unit including:
a first housing;
a first input port configured to facilitate connecting a solar panel to the first unit;
a first output port; and
a primary energy source disposed within the first housing and electrically coupled to the first output port, the primary energy source including an engine, a fuel tank, and a generator driven by the engine;
a second unit separate from the first unit, the second unit including:
a second housing;
a second input port;
a second output port; and
an energy storage device disposed within the second housing and electrically coupled to the second input port, the energy storage device including at least one battery, wherein the second input port and the first output port facilitate selectively electrically coupling the first unit to the second unit to charge the energy storage device using energy generated by at least one of the generator or the solar panel, and wherein the second unit can be selectively decoupled from the first unit and transported to a location remote from the first unit to transfer power to an external device via the second output port using stored energy in the energy storage device; and
a controller configured to:
calibrate the primary energy source to the energy storage device; and
control a power output of the primary energy source based at least in part on the calibration of the primary energy source to the energy storage device.
11. The portable hybrid generator system of claim 10, wherein the controller is configured to:
receive a selection of a usage mode of the portable hybrid generator system; and
control the power output of the portable hybrid generator system based on the selection and the calibration.

1. A portable hybrid generator system comprising: a first unit including: a first housing; a first output port; and a primary energy source disposed within the first housing, the primary energy source electrically coupled to the first output port, the primary energy source including an engine, a fuel tank, and a generator driven by the engine; a second unit separate from the first unit, the second unit including: a second housing; an input port; a second output port; and an energy storage device disposed within the second housing, the energy storage device electrically coupled to the input port and the second output port, the energy storage device including at least one battery; wherein the input port and the first output port facilitate selectively electrically coupling the first unit to the second unit to charge the energy storage device using electricity generated by the generator; wherein the primary energy source is specifically calibrated or calibratable to charge the energy storage device based on the at least one battery; and wherein the second unit can be (a) selectively decoupled from the first unit and (b) transported to a location remote from the first unit to power or charge an external device via the second output port using stored energy in the energy storage device.  
2. The portable hybrid generator system of Claim 1, wherein the input port is a second input port, wherein the first unit includes a first input port configured to facilitate connecting an external source to the first unit, wherein electricity provided by the external source to the first unit is transmittable from the first unit to the energy storage device of the second unit.  
3. The portable hybrid generator system of Claim 2, wherein the external source is a solar panel.  
4. The portable hybrid generator system of Claim 1, wherein the input port is a first input port, and wherein the second unit includes a second input port configured to facilitate connecting the second unit to a solar panel to facilitate charging the energy storage device with the solar panel.  
5. The portable hybrid generator system of Claim 1, further comprising a controller configured to: calibrate the primary energy source to the energy storage device; and control a power output of the primary energy source provided to the energy storage device based at least in part on the calibration of the primary energy source to the energy storage device.  
6. The portable hybrid generator system of Claim 5, wherein the controller is configured to: receive a selection of a usage mode of the portable hybrid generator system; and control the power output of the first unit based on the selection and the calibration.  
7. The portable hybrid generator system of Claim 1, further comprising a controller configured to: receive information from the primary energy source and the energy storage device; use the information received from the primary energy source and the energy storage device to estimate a power output for the first unit according to a usage mode selected from a plurality of usage modes; and control the power output of the first unit based on the usage mode.  
8. The portable hybrid generator system of Claim 1, wherein the first unit includes a lid coupled to a top portion of the first housing, the lid providing selective access to an interior of the first housing.  
9. The portable hybrid generator system of Claim 1, wherein the first unit weighs less than 100 pounds, and wherein the first unit includes one or more handles that facilitate manually transporting the first unit.  
10. The portable hybrid generator system of Claim 1, wherein the portable hybrid generator system weighs less than 100 pounds.  
11. The portable hybrid generator system of Claim 1, further comprising a cart configured to detachably couple to at least one of the first unit or the second unit.  
12. A portable hybrid generator system comprising: a housing; a primary energy source disposed within the housing, the primary energy source including an engine, a fuel tank, and a generator; a plurality of handles coupled to the housing, the plurality of handles configured to facilitate manually transporting the housing; an energy storage device electrically coupled or couplable to the primary energy source, the energy storage device including at least one battery; an input port coupled to the energy storage device; and one or more output ports electrically coupled to at least one of the primary energy source or the energy storage device.  
13. The portable hybrid generator system of Claim 12, wherein the energy storage device is disposed within the housing, and wherein the input port and the one or more output ports are disposed along the housing.  
14. The portable hybrid generator system of Claim 13, wherein the input port is configured to facilitate connecting the energy storage device to a solar panel to facilitate charging the energy storage device with the solar panel.  
15. The portable hybrid generator system of Claim 12, wherein the housing is a first housing, further comprising a second housing, wherein the energy storage device is disposed in the second housing, wherein the input port is disposed along the second housing, wherein the one or more output ports include a first output port disposed along the first housing and a second output port disposed along the second housing, wherein the first output port is selectively connectable to the input port to facilitate charging the energy storage device with the primary energy source, and wherein the second output port is selectively connectable to an external device to facilitate powering or charging the external device with the energy storage device.  
16. The portable hybrid generator system of Claim 15, wherein the input port is a first input port, further comprising a second input port disposed along the second housing, wherein the second input port is configured to facilitate connecting the energy storage device to a solar panel to facilitate charging the energy storage device with the solar panel.  
17. The portable hybrid generator system of Claim 12, further comprising a lid coupled to a top portion of the housing, the lid providing selective access to an interior of the housing.  
18. The portable hybrid generator system of Claim 17, wherein the plurality of handles extend above the lid.  
19. The portable hybrid generator system of Claim 12, wherein the primary energy source is specifically calibrated or calibratable to charge the energy storage device based on the at least one battery.  
20. A portable hybrid generator system comprising: a first unit including: a first housing; a lid coupled to a top portion of the first housing, the lid providing selective access to an interior portion of the first housing; a plurality of handles coupled to the first housing and extending above the lid; a first output port; and a primary energy source disposed within the first housing, the primary energy source electrically coupled to the first output port, the primary energy source including an engine, a fuel tank, and a generator driven by the engine; a second unit separate from the first unit, the second unit including: a second housing; a first input port; a second input port; a second output port; and an energy storage device disposed within the second housing, the energy storage device electrically coupled to the first input port, the second output port, and the second output port, the energy storage device including at least one battery; wherein the first input port and the first output port facilitate selectively electrically coupling the first unit to the second unit to charge the energy storage device using electricity generated by the generator; wherein the second input port is configured to facilitate connecting the energy storage device to a solar panel to facilitate charging the energy storage device using electricity generated by the solar panel; and wherein the second unit can be selectively decoupled from the first unit and transported to a location remote from the first unit to power or charge an external device via the second output port using stored energy in the energy storage device.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-6, 8, 11-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lenard (PG/PUB 20140277791) in view over Hawkins (USPN 8616159)  in view over Sheffield et al. (PG/PB 20060087122).
Claim 1. 
       Lenard et al. teaches a portable hybrid generator system (Figure 5-30, ABSTRACT) comprising: 
        a first unit (Figure 5 – see partitioned compartment for enclosing engine-based components, i.e., see 540, 570, 515, 520, 500, 505 separated by wall from elements 545, 530, 525) 
     a first housing  (Figure 5 e.g. see frame enclosing portioned compartment)
     a first output port (Figure 5 -see generator connected to diesel motor providing an output port leading to battery via AC/DC rectifier, where the output port comprises a connection interface between the generator and battery for charging)
   a primary energy source disposed within the first housing, the primary energy source electrically coupled to the first output port, the primary energy source including an engine,  and a generator (Figure 5- e.g. see diesel motor communicatively coupled to generator providing charging a battery via the AC/DC rectifier, the output port representing the connection interface for routing DC power to the battery for charging) 
 
  Not expressly taught is a fuel tank within the first housing;  however, Hawkins et al. teaches a fuel tank disposed within a housing proximate to the motor and generator (Figure 1-60)
   
      One of ordinary skill in the art before the effective filing date of the claimed invention adapting the primary energy source to integrate a fuel tank would achieve an expected and predictable result of providing fuel to the diesel motor.  Hawkins is in the same field of endeavor and would have logically commended itself to providing fuel to the diesel motor based on proximately locating the fuel tank to the diesel motor while isolating the engine-based components from the battery-based components illustrated in Figure 5 of Lenard et al.,

Lenard, as modified by Hawkins, teaches: 
     a second unit separate (Lenard, Figure 5- see partitioned enclosure comprising elements 525, 530, 545 and/or 535, 5, 510) from the first unit (Figure 5-see above analysis), the second unit including: 
       a second housing (Lenard, Figure 5- see frame enclosing space)
       an input port (Lenard, Figure 5, Figure 6- e.g. see battery input connection point for receiving DC power from generator for charging the battery)
      a
         an energy storage device disposed within the second housing, the energy storage device electrically coupled to the input port and , the energy storage device including at least one battery (Lenard, Figure 5, Figure 6 e.g. see battery connected to the input port leading to generator for receiving DC power and the second output port for providing power)
       wherein the input port and the first output port facilitate selectively electrically coupling the first unit to the second unit to charge the energy storage device using electricity generated by the generator (Lenard, 0027, 0029, 0037 e.g. see charging battery via diesel motor and/or solar connections)
        wherein the primary energy source is specifically calibrated or calibratable to charge the energy storage device based on the at least one battery (Lenard, 0027, 0029, 0037 e.g. see charging batteries via generator based motor); and wherein the second unit can be (a) selectively decoupled from the first unit and (b) transported to a location remote from the first unit to power or charge an external device via the second output port using stored energy in the energy storage device (Lenard, “can be” represents an optional limitation not accorded patentable weight, Figure 6, Figure 5-535 e.g. see removable batteries, see also Hawkins, Figure 3-52a, 41 for removable batteries)
    The combination of Lenard and Hawkins do not expressly teach the second output port connected to the energy storage of the second unit; however Sheffield teaches a second output port connected to an energy storage of a  second unit housing, Figure 2 –‘A,” ABSTRACT)
  One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Lenard and Sheffield would achieve an expected and predictable result via adapting the battery housing to comprise multiple DC outlets.  Since providing DC based outlets accounts for DC loads where the outlets are located proximate to the battery system and given the battery system of Lenard is located in a second housing, an improved invention is realized via providing both AC and DC outlets.  Sheffield is in the same field of endeavor and illustrates the proximate location of outlets near the battery while also providing a benefit of a clean power source in the event the diesel motor is unavailable, see 0004-0005.


Claim 4. 
   The portable hybrid generator system of Claim 1, wherein the input port is a first input port (Lenard, Figure 5, Figure 6- e.g. see battery input connection point for receiving DC power from generator for charging the battery) and wherein the second unit includes configured to facilitate connecting the second unit to a solar panel to facilitate charging the energy storage device with the solar panel (Lenard, 0037, supra claim 1 for external connection via second unit housing to solar panel)
    Not expressly taught is the second input port with the second unit. Lenard teaches a second input port located proximate to the batteries, Figure 5-535, Figure 2-270 (e.g. see input port connection to solar panels).  Lenard teaches a second unit as a partitioned compartment enclosing the batteries, see wall dividers of Figure 5.  
    One of ordinary skill in the art before the effective filing date of the claimed invention adapting the second unit exterior housing to integrate the second input port, pursuant to MPEP 2144.04, V, re-arrangement of parts, would achieve an expected and predictable result of charging the batteries via the second input port located on the second unit.  Since locating the second input port proximate to the battery compartment, an improved invention is realized via minimizing cabling while also indicating to a user the location of the batteries for maintenance purposes.  

Claim 5. 
     The portable hybrid generator system of Claim 1, further comprising a controller configured to: calibrate the primary energy source to the energy storage device (Lenard, “calibration” is not defined by the claim and interpreted as charging the battery as needed, see 0037-40 for charging battery based upon modes), and control a power output of the primary energy source provided to the energy storage device based at least in part on the calibration of the primary energy source to the energy storage device (0039 e.g. see mode based charging control)
   
Claim 6. 
    The portable hybrid generator system of Claim 5, wherein the controller is configured to: receive a selection of a usage mode of the portable hybrid generator system; and control the power output of the first unit based on the selection and the calibration (Lenard, 0039 e.g. see used based mode selection for controlling generator operation including battery charging)

Claim 8. 
     The portable hybrid generator system of Claim 1, wherein the first unit includes a lid coupled to a top portion of the first housing, the lid providing selective access to an interior of the first housing (Lenard, Figure 4-430, Figure 5 e.g. see roof section of the generator for allowing access to the internal components, 0046 e.g. see “roof door 430)

Claim 11. 
     The portable hybrid generator system of Claim 1, further comprising a cart configured to detachably couple to at least one of the first unit or the second unit (Lenard, Figures 4-5)

Claim 12. 
     A portable hybrid generator system comprising:
      a housing; a primary energy source disposed within the housing, the primary energy source including an engine, a fuel tank, and a generator; a plurality of handles coupled to the housing, the plurality of handles configured to facilitate manually transporting the housing, supra claim 1
       an energy storage device electrically coupled or couplable to the primary energy source, the energy storage device including at least one battery; an input port coupled to the energy storage device (Figure 4, Figure 2-270 see input port for solar panel connection and/or the battery connection point for receiving DC power from motor based generator, Figure 6 ) 
      one or more output ports electrically coupled to at least one of the primary energy source or the energy storage device, (supra claim 1 for outlets for providing power to external devices, Figure 5-550, supra claim 1 for multiple output ports for the energy storage device, see also output port of motor/generator for charging the batteries, supra claim 1)
    Claim 12 is rejected under the same combination of prior art and rationale set forth in claim 1 with respect to the fuel tank.
    
Claim 13. 
     The portable hybrid generator system of Claim 12, wherein the energy storage device is disposed within the housing (Figure 5-535), and wherein the input port (Figure 2-270) and the one or more output ports (Figure  5-550, 0047 are disposed along the housing  (Figure 5, Figure 2, supra claim 1 for providing DC output ports on the second unit housing)
   
Claim 14. 
     The portable hybrid generator system of Claim 13, wherein the input port is configured to facilitate connecting the energy storage device to a solar panel to facilitate charging the energy storage device with the solar panel  (0037)  

Claim 15. 
     The portable hybrid generator system of Claim 12, wherein the housing is a first housing, further comprising a second housing, wherein the energy storage device is disposed in the second housing, wherein the input port is disposed along the second housing (Figure 5 e.g. see partitioned compartment housing battery-535 and where the input port is the battery connection point for receiving DC power from generator based motor after AC/DC rectifying, see also Figure 2-470 as an input port for receiving solar power),  wherein the one or more output ports include a first output port disposed along the first housing (Figure 5, Figure 6 for providing connecting points, i.e., ports, from a diesel motor to a generator, i.e., output port connection points,  for supplying power to the battery, i.e., input port battery connections, where “disposed along” is interpreted as being within and internally spaced/along the housing, see also output ports as AC outlets located on housing, Figure 5-550, see also claim 1 as teaching additional DC output ports) (Figure 5-550- see AC outlets disposed along a housing) , wherein the first output port is selectively connectable to the input port to facilitate charging the energy storage device with the primary energy source (supra claim 1 where a motor based generator output is connected to a battery input for charging the battery), and 

Not expressly taught is a second output port disposed along the second housing and wherein the second output port is selectively connectable to an external device to facilitate powering or charging the external device with the energy storage device; however, Sheffield teaches a second output port disposed along a housing and selectively connectable to an external device to facilitate powering (Figure 2-“A,” 0009-0010 e.g. see DC outlets for powering a device), see also Lenard as providing a second, portioned housing for the battery elements, Figure 5, supra claim 12

One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Lenard and Sheffield would achieve an expected and predictable result via adapting the battery housing to comprise multiple DC outlets.  Since providing DC based outlets accounts for DC loads where the outlets are located proximate to the battery system and given the battery system of Lenard is located in a second housing, an improved invention is realized via providing both AC and DC outlets.  Sheffield is in the same field of endeavor and illustrates the proximate location of outlets near the battery while also providing a benefit of a clean power source in the event the diesel motor is unavailable, see 0004-0005.

    

Claim 17. 
   The portable hybrid generator system of Claim 12, further comprising a lid coupled to a top portion of the housing, the lid providing selective access to an interior of the housing (Lenard, Figure 4)

Claim 19. 
    The portable hybrid generator system of Claim 12, wherein the primary energy source is specifically calibrated or calibratable to charge the energy storage device based on the at least one battery (  (Lenard, “calibration” is not defined by the claim and interpreted as charging the battery as needed, see 0037-40 for charging battery based upon modes), and control a power output of the primary energy source provided to the energy storage device based at least in part on the calibration of the primary energy source to the energy storage device (0039 e.g. see mode based charging control)


Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lenard (PG/PUB 20140277791) in view over Hawkins (USPN 8616159) in view over Sheffield et al. (PG/PB 20060087122) in view over Mattichak (PG/PUB 20070013340)

     Claim 2. 
      The portable hybrid generator system of Claim 1, wherein the input port is a second input port (Figure 2-270); however, Lenard does not expressly teach wherein the first unit includes a first input port configured to facilitate connecting an external source to the first unit, wherein electricity provided by the external source to the first unit is transmittable from the first unit to the energy storage device of the second unit.  
    Mattichak teaches a first input port (Figure 1-see element 28 connection to housing) configured to facilitate connecting an external source (Figure 1-24) to the first unit (Lenard, supra claim 1), wherein electricity provided by the external source to the first unit is transmittable from the first unit to the energy storage device of the second unit (Mattichack, Figure-20 -28 e.g. see element 28 connected to input port of housing for charging a battery, see also Lenard as teaching a first unit comprising an external housing comprising engine motor for charging a battery and a second unit comprising a battery, supra claim 1)
   One of ordinary skill in the art before the effective filing date of the claimed invention, pursuant to MPEP 2144.04, VI, re-arrangement of parts, would achieve an expected and predictable result via locating an input port on the first housing to facilitate charging of the battery in the second housing.  One of ordinary skill in the art given multiple mounting surfaces and given the motor based generator provides DC power to the battery from the first housing to the second housing would be motivated to locate an input port at any one location, including the first housing location.  Moreover, as a matter of design choice and given Lenard teaches an external input port for solar charging, expanding the number of input ports for providing charging from other sources provides an expected result.  (Examiner note: the claim language does not detail the benefit of a first housing location)
 
Claim 3. 
The portable hybrid generator system of Claim 2, wherein the external source is a solar panel (Lenard, 0037 e.g. see solar panels)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lenard (PG/PUB 20140277791) in view over Hawkins (USPN 8616159) in view over Sheffield et al. (PG/PB 20060087122) in view over Hardwick et al. (PG/PUB 20160006384)

Claim  7.
     Lemard teaches the portable hybrid generator system of Claim 1, further comprising a controller but does not expressly teach   receive information from the primary energy source and the energy storage device; use the information received from the primary energy source and the energy storage device to estimate a power output for the first unit according to a usage mode selected from a plurality of usage modes; and control the power output of the first unit based on the usage mode; however, Hardwick teaches:
     receive information from the primary energy source and the energy storage device; use the information received from the primary energy source and the energy storage device to estimate a power output for the first unit according to a usage mode selected from a plurality of usage modes; and control the power output of the first unit based on the usage mode (Hardwick, 0204 e.g. see power supply profile representing an estimated power output of the first unit, where information representing the size and type of a genset is utilized for estimating a power capacity of the generator for supplying a load, and where a usage mode is a “mode of operation,” see 0086-0093)
     One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Lenard and Hardwick would achieve an expected and predictable result of estimating total power for sizing a load, as described by Hardwick.  Hardwick is in the same field of endeavor and would provide a benefit of determining proper generator capacity based on load conditions, as described, Background, Summary of Invention.

    
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lenard (PG/PUB 20140277791) in view over Hawkins (USPN 8616159) in view over Sheffield et al. (PG/PB 20060087122) in view over  Cole et al. (USPN 8820286) )
Claim 9. 
     The portable hybrid generator system of Claim 1 but does not teach wherein the first unit weighs less than 100 pounds; however, Cole teaches a first unit with a weight of less than 100 pounds (Col 16 lines 30-40),  wherein the first unit includes one or more handles that facilitate manually transporting the first unit (Hawkins, Figure 1-see handles)
     One of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of design choice in light of the finite and quantifiable weight limits, would realize an improved invention based on sizing a portable generator and/or its components to be less than 100 pounds as a matter of design choice given a range of user strengths.  Cole et al is in the same field endeavor and would logically comment itself to a problem of determining weight, as described, Summary of Invention.


Claim 10.
     The portable hybrid generator system of Claim 1 but does not teach wherein the portable hybrid generator system weighs less than 100 pounds; however, Cole teaches a genset weight limit less than 100 pounds (Col 16 lines 30-40)
         One of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of design choice in light of the finite and quantifiable weight limits, would realize an improved invention based on sizing a portable generator and/or its components to be less than 100 pounds as a matter of design choice given a range of user strengths.  Cole et al is in the same field endeavor and would logically comment itself to a problem of determining weight, as described, Summary of Invention. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lenard (PG/PUB 20140277791) in view over Hawkins (USPN 8616159)  in view over Sheffield et al. (PG/PB 20060087122) in view over Fahimi et al. (PG/PUB 20100198421).
Claim 16. 
     The portable hybrid generator system of Claim 15, wherein the input port is a first input port (Figure 5, Figure 2-270 e.g. see input port as battery connection point for receiving DC power) further comprising port disposed along the second housing, wherein the second input port is configured to facilitate connecting the energy storage device to a solar panel to facilitate charging the energy storage device with the solar panel (Lenard, 0037 e.g. the language “further comprising” is interpreted as an additional input port opposed to a first input port having multiple, electrically coupled ports existing together)

  Not expressly taught is a second input port (e.g. as interpreted, an additional input port separate from the first input port for receiving external power).  Fahimi teaches a second input for providing bi-directional power (0006); and Lenard teaches ports disposed along a housing (Figure 5-550, Figure 2-270)
      One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Lenard, as modified, and Fahimi, would achieve an expected and predictable result of incorporating additional input ports for providing bi-directional power to/from the energy storage device.  Fahimi is related to energy managements systems and would have logically commended itself to a problem of providing power to an energy storage device of a mobile generator, as described, 0002-0004. 


Claims 18 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Lenard (PG/PUB 20140277791) in view over Hawkins (USPN 8616159) in view over Sheffield et al. (PG/PB 20060087122)  in view over Grant (PG/PUB 20140284936) 
Claim 18. 
    The portable hybrid generator system of Claim 17, but does not teach the handle limitations.  Grant teaches wherein the plurality of handles extend above the lid (Figure 8-807)
    
One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Lenard and Grant would achieve an expected and predictable result via adapting the lid of Lenard to comprise the handles of Grant to facilitate moving the generator.  Both references are in the same field of endeavor and as a matter of design choice in light of the finite and quantifiable handle locations, one of ordinary skill in the art would realize an improved invention via accounting for varying user heights and preferences. 

Claim 20. 
     Lenard teaches a portable hybrid generator system but does not expressly teach the handle; two second outlet port, and fuel tank limitations as described below.  Grant teaches the handle; Hawkins teaches the fuel tank; and Sheffield teaches the two outlet ports 
       a first unit including: a first housing; a lid coupled to a top portion of the first housing, the lid providing selective access to an interior portion of the first housing (Lenard, Figure 5, Figure 6)
    
         a plurality of handles coupled to the first housing and  (Grant, Figure 8-807)
           a first output port (Figure 5, Figure 6 e.g. see connection point for providing power from motor based generator to input connection point of battery for charging); and a primary energy source disposed within the first housing, the primary energy source electrically coupled to the first output port (Lenard, Figure 5, Figure 6 e.g. see providing power via the connection point to the battery), the primary energy source including an engine, a fuel tank, and a generator driven by the engine (supra claim 1 for fuel tank location)
           a second unit separate from the first unit, the second unit including: a second housing; a first input port (Figure 6 e.g. see battery connection point for receiving DC power, the battery contained in a separate housing); a second input port (e.g. see solar panel charging point, Figure 2-470); 
         an energy storage device disposed within the second housing, the energy storage device electrically coupled to the first input port (e.g. receiving DC power from generator, Figure 6),  aa the energy storage device including at least one battery; wherein the first input port and the first output port facilitate selectively electrically coupling the first unit to the second unit to charge the energy storage device using electricity generated by the generator (supra claim 1)
            wherein the second input port is configured to facilitate connecting the energy storage device to a solar panel to facilitate charging the energy storage device using electricity generated by the solar panel (supra claim 1, 0037)
           wherein the second unit can be selectively decoupled from the first unit and transported to a location remote from the first unit to power or charge an external device via the second output port using stored energy in the energy storage device (supra claim 1)
     Claim 20 is rejected under the same rationale to combine and prior art set forth in claim 1 with the exception of the handle configuration.
    Sheffield teaches a battery electrically connected to multiple outlet ports (Figure 2-“A”, ABSTRACT, 0009-0010)
       One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Lenard and Sheffield would achieve an expected and predictable result via adapting the battery housing to comprise multiple DC outlets.  Since providing DC based outlets accounts for DC loads where the outlets are located proximate to the battery system and given the battery system of Lenard is located in a second housing, an improved invention is realized via providing both AC and DC outlets.  Sheffield is in the same field of endeavor and illustrates the proximate location of outlets near the battery while also providing a benefit of a clean power source in the event the diesel motor is unavailable, see 0004-0005.
    One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Lenard and Grant would achieve an expected and predictable result via adapting the lid of Lenard to comprise the handles of Grant to facilitate moving the generator.  Both references are in the same field of endeavor and as a matter of design choice in light of the finite and quantifiable handle locations, one of ordinary skill in the art would realize an improved invention via accounting for varying user heights and preferences. 

 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

See hybrid and portable generator combinations
8159078 20140284936  7469541 20070013340 20100060015 20070158120 20060119104  20120112544   10389121  20110214423 7204696  
Multiple port connections
2173736


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117